DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Examiner’s amendment corrects the claims allowed and some typographical issues and replaces previous examiner’s amendment mailed. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel A Udovich on 1/25/2021.
The application has been amended as follows: 
Abstract:
The disclosure relates to a method for producing a dimensionally stable concrete work-piece characterised in that to produce the concrete work-piece a fully-sealed dimensionally stable form is filled with fresh concrete in a predetermined geometry, during the subsequent and undisrupted hydration a predetermined temperature distribution of the walls of the form surrounding the hydrated concrete is carried out and the concrete workpiece is shaped at a compressive strength of more than 10 MPa. 

Claims: 
Claim 1, line 11, delete “15 C” and replace with --15 oC -- .
Claim 7, line 2, after the term “1 mm +/-3” place a period.
Claim 23, line 4, delete the term “preferably”. 
Allowable Subject Matter
Claims 1-2, 4-10, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  the applicant argued that the closest prior art Ito (US 4,234,534) fails to teach either alone or in combination, a method for producing a dimensionally stable concrete work-piece, the method comprising: for the production of the concrete work-piece, a fully sealed mould, dimensionally stable in a predetermined geometry, is completely filled with fresh concrete, a predetermined temperature distribution of the walls of the mould surrounding the hydrating concrete is set during the subsequent and undisrupted hydration and the concrete workpiece is removed from the mould with a compressive strength of more than 10 MPa, wherein the maximum grain size of the fresh concrete has a diameter of less than 20 % of the smallest dimension of the mould; and wherein the temperature distribution of the walls of the mould is set such that the temperature distribution in the hydrating concrete from the start of the hydration up to the formwork removal lies within a permitted range of 15 C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743